DETAILED ACTION

This office action is in response to the application filed on 3/3/2020.  Claims 1-4 are pending.  Claims 1-4 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites a piece of fabric that is rectangular, but which also has curved ends.  A rectangle by definition has straight sides, therefore Applicant’s claim limitations of a rectangle cannot simultaneously occur with a shape that has curved sides.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0304911 to Kramer in view of US Patent Application Publication 2021/0000245 to Rodet and US Patent 4,001,902 to Hall et al. (“Hall”).
Claim 1.  A hammock comprising: a body made of a fabric (Kramer paragraph [0028] teaches the use of fabric), the body comprising a first end edge, a second end edge, a first side edge, a second side edge (Kramer, Fig. 3), wherein the first end edge and the second end edge each comprise curves defining a first convex curve, a second convex curve, and a concave curve in between and adjoining the first convex curve and the second convex curve (Applicant’s claim language is directed toward the shape shown in Applicant’s Fig. 2; Kramer teaches a similar hammock with similar, though not identical, curves as seen in Fig. 3, the benefits of using such curves being discussed in paragraphs [0028]-[0032]; Rodet also teaches a similar hammock with similar, though not identical, curves as seen in Figs. 2-3 and discussed in paragraph [0049]; Hall also teaches a similar hammock with similar, though not identical, curves as seen in Figs. 6-9 and discussed in paragraph column 9, line 60 through column 10, line 55; it would have been and obvious matter of routine optimization to provide Applicant’s claimed shape that includes an edge shaped with a concave section between two adjoining convex sections, since the prior art discusses providing various curves in order to cause changes in the support characteristics of a hammock; therefore it would have been obvious to provide Applicant’s In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 2.  The hammock of claim 1, wherein the first side edge and the second side edge are straight edges (see Kramer Figs. 3-4).
Claim 3.  The hammock of claim 1, wherein the first end edge is bunched together and connected to a first tether, and the second end edge is bunched together and connected to a second tether (Kramer discusses bunching the edge together in paragraphs [0041]-[0042]).
Claim 4.  A method of making a hammock comprising: cutting a piece of fabric into a four sided rectangular shape having straight side edges, a first end edge and a second end edge, wherein the first end edge and the second end edge each comprise curves defining a first convex curve, a second convex curve, and a concave curve in between and adjoining the first convex curve and the second convex curve; bunching the first end edge together and connecting a first tether to the first end edge; bunching the second end edge together and connecting a second tether to the second end edge (Regarding Applicant’s method claims directed toward a method of making a hammock, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device; when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process; in re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); the combination of the prior art teachings of Kramer, Rodet, and Hall contain all of the claimed structures of Applicant's invention as discussed with respect to claim 1; furthermore, Applicant’s invention can inherently be used to carry out the claimed method, therefore the prior art, which contains all of the claimed structures, can also inherently be used to carry out the claimed method; thus, the combination of the prior art would necessarily perform the method claimed, and the prior art references read 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673